                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

  RONALD NORMAN STATON,

                Plaintiff,

  v.                                                              No. CV 18-550 CG

  NANCY A. BERRYHILL,
  Deputy Commissioner for Operations,
  Social Security Administration,

                Defendant.

            ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO FILE
                      MOTION TO REMAND OUT OF TIME

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to File Motion to

Remand Out of Time (the “Motion”), (Doc. 20), filed December 19, 2018. In her Motion,

Plaintiff’s counsel states that she inadvertently filed the wrong document entitled Motion to

Remand, (Doc. 19), on the record. (Doc. 20 at 1). Plaintiff’s counsel now requests that the

Court allow her to file the correct document on the record and instruct the Clerk to strike the

incorrect motion from the case. Id. Having reviewed the Motion and noting it is unopposed,

the Court finds the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff shall file her Motion to Remand by

December 24, 2018. IT IS FURTHER ORDERED that the Clerk of Court is instructed to strike

Plaintiff’s Motion to Remand, (Doc. 19), from the record.

       IT IS SO ORDERED.




                                     _________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
